Title: To James Madison from John Coburn, 15 November 1807
From: Coburn, John
To: Madison, James



Sir,
Novr. 15th. 1807.

I take the liberty of communicating to the Executive, the wish of Mr. Adam Beatty of Kentucky, to be appointed in the room of Judge Sprigg of the Orleans territory, who it is said has resigned.  I conceive it a duty, to recommend Mr. Beatty, for an employment, for which I consider him well adapted.  He has acted as the Attorney for Kentucky, for some years, with great reputation.  His Standing at the bar is respectable, and his known integrity and industry entitle him to the respect of all who know him.
If the political opinions of a candidate will have influence on such an occasions, I can pledge myself, that no man possesses a more sound and undeviating attachment to the Democratic cause, than the Gentleman who is recommended.  I am with sincere respect Yr

Jno. Coburn

